Citation Nr: 1228558	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  97-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right hip disorder. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right hip disorder. 

3.  Entitlement to service connection for a right arm and wrist disorder, to include as secondary to the service-connected right hip disorder. 

4.  Entitlement to service connection for bilateral varicose veins, to include as secondary to the service-connected right hip disorder. 

5.  Entitlement to service connection for surgical scars of the right leg, to include as secondary to the service-connected right hip disorder. 

6.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected right hip disorder. 

7.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected right hip disorder. 

8.  Entitlement to service connection for vascular disease, to include as secondary to the service-connected right hip disorder. 

9.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left wrist disorder. 

10.  Entitlement to an increased evaluation for a service-connected right hip disorder, currently evaluated as 30 percent disabling. 

11.  Entitlement to a total disability rating for compensation based on individual unemployability for the time period prior to October 21, 2004,.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The veteran served on active military duty from September 1983 to July 1990.  This matter comes to the Board of Veterans' Appeals on appeal of a rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

When the case was before the Board in July 2005, the Board reopened a claim of entitlement to service connection for a left wrist disorder, denied service connection for a left hip disorder, a low back disorder, a right arm and wrist disorder, bilateral varicose veins, surgical scars of the right leg, a right leg disorder, a right knee disorder, vascular disease, and a left wrist disorder, and denied an increased evaluation for a right hip disorder.  The Veteran appealed the July 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated and remanded the July 2005 Board decision.

Thereafter, in November 2008, the Board remanded the case for action in compliance with the Court's February 2008 Memorandum Decision.  

The appeal is remanded to the RO.


REMAND

In an April 2011 statement, the Veteran indicated that he received ongoing treatment for his disabilities at the VA Medical Center in Brooklyn, New York.  A review of the claims files shows that the most recent VA treatment records from the New York VA Health Care System are dated in October 2006.  As such, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, with respect to the Veteran's claim for an increased rating for his service-connected right hip disability, the most recent VA examination of record is dated in March 2004.  However, there is a January 2007 letter from the Veteran's VA physician notes that the Veteran has increased hip pain.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Finally, despite the fact that the Board remanded the claim for service connection for disability of the right arm and wrist in November 2008, the subsequently issued July 2011 supplemental statement of the case does not include the issue of entitlement to service connection for right arm and wrist disability, and instead includes a claim for service connection for a generalized "scars" in addition to the correctly adjudicated surgical scars of the right leg.  Service connection for "scars" is not on appeal.  However, service connection for a right arm and wrist disability is on appeal, and there is no post-remand supplemental statement of the case which pertains to this claim.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, a remand is also required in order for such a supplemental statement of the case to be issued.  

A remand is also required regarding the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) because it is inextricably intertwined with the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issues on appeal have been developed and adjudicated.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from October 2006 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the nature and extent of his service-connected right hip disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests, to include x-rays studies of the right hip must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected right hip disability.  

If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after repetitions.  The examiner must also discuss whether there are additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of any functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right hip, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right hip disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right hip disability.  

The examiner must specifically state whether the Veteran's right hip disability is manifested by impairment of the femur such that there is fracture of the surgical neck of the femur with false joint; fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion and with weightbearing preserved with the aid of a brace; or fracture of the shaft or anatomical neck of the femur with nonunion and loose motion.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


